Case: 16-16068   Date Filed: 07/24/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16068
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:99-cr-00749-JLK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

NOBEL ANTONIO CASTILLO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 24, 2017)



Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-16068        Date Filed: 07/24/2017       Page: 2 of 3


       Nobel Antonio Castillo, proceeding pro se, appeals the district court’s denial

of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). After review, 1

we affirm the district court.

       A district court may modify a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction,

however, must be consistent with the Sentencing Commission’s policy statements.

Id. Only amendments that have the effect of lowering the sentencing range upon

which a sentence was based, may be considered for reduction of a sentence under

§ 3582(c)(2). See United States v. Armstrong, 347 F.3d 905, 909 (11th Cir. 2003).

       Amendment 782 to the Sentencing Guidelines amended § 2D1.1 by revising

the Drug Quantity Table in § 2D1.1(c). U.S.S.G. App. C, Amend. 782. In

pertinent part, Amendment 782 increased the amount of cocaine necessary to

qualify for a base offense level of 38 from 150 kilograms or more to 450 kilograms

or more. Compare U.S.S.G. § 2D1.1(a)(3), (c)(1) (2000), with U.S.S.G.

§ 2D1.1(a)(5), (c)(1) (2014); see also U.S.S.G. App. C, Amend. 782. Amendment

782 became effective on November 1, 2014, and was made retroactive by




       1
         We review the district court’s decision of whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Smith, 568 F.3d 923, 926 (11th Cir.
2009).
                                                2
              Case: 16-16068     Date Filed: 07/24/2017   Page: 3 of 3


Amendment 788 as of the same date. U.S.S.G. App. C, Amends. 782 & 788;

U.S.S.G. § 1B1.10(d).

      The district court did not err in denying Castillo’s second § 3582(c)(2)

motion because considering his relevant conduct in the offense, his base offense

level remains 38 under the amended Drug Quantity Table. See U.S.S.G.

§ 1B1.3(a)(1)(A) (explaining relevant conduct includes “all acts and omissions

committed, aided, abetted, counseled, commanded, induced, procured, or willfully

caused by the defendant”). According to the PSI, 75 burlap bags were observed by

federal officials in the mast of the vessel Castillo was operating, each weighing

approximately 50 to 60 pounds, for an approximate total weight of 4,300 pounds,

or 1,800 kilograms. Although the government only seized two bales of cocaine,

Castillo’s relevant conduct included all 75 bales—1,800 kilograms. Thus, because

an offense level of 38 under the amended Drug Quantity Table corresponds to a

quantity of cocaine that is 450 kilograms or more, and Castillo is responsible for

1,800 kilograms, his base offense level would remain at 38. Accordingly, the

district court did not err in denying his § 3582(c)(2) motion because the

amendment would not have had the effect of lowering his sentencing range. See

Armstrong, 347 F.3d at 909.

      AFFIRMED.




                                          3